DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This office action is in response to applicant’s arguments filed on 06/24/2022.  Applicant has indicated no amended changes and therefore previous rejections are addressed below.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Specification
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
 (h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
No Brief Summary of the Invention.  Though not required it is recommended to include a brief summary regarding the invention including advantages or problems solved by the invention.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Applicant should indicate adjustment is based on historical player information.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ntoulas et al. (US Pub. No. 2016/0067612 A1 hereinafter referred to as Ntoulas).
As per claims 1, 9, and 17, Ntoulas teaches a method implemented at a game server, non-transitory machine-readable medium storing instructions which, when executed by a game server, cause the game server to perform operations, and a game server (abstract, Fig. 1, item 120b, and paragraphs [0038] and [0053] server carries out game modification steps), processing circuitry (paragraph [0096]); and a memory storing instructions which, when executed by the processing circuitry, cause the processing circuitry to perform operations (paragraph [0096]) comprising: accessing a player model representing a subset of players, the player model being generated based on previous in-game behavior of the subset of players while playing a computer-implemented game (paragraphs [0053], [0056], [0059], and [0063] the system uses both player historical data (a subset of one) to determine a specific player’s playing style in combination with a plurality of players forming a subset of the entire population (paragraph [0059] see determining averages for players of certain types such as age or similar styles)); accessing a set of interactive content items associated with the game (paragraphs [0052], [0054], and [0072] different types of games including word games or first person shooters); forecasting, using the player model, a sequence of user actions of the subset of players during gameplay of the game, the sequence of user actions representing a prediction of user interaction with the set of interactive content items (paragraphs [0057], [0066], [0068], and [0072] game predicts player behavior, based on historical patterns, to certain obstacles (paragraph [0068]) or other features of the game); computing, based on the forecasted sequence of user actions and software-defined outcomes of the forecasted sequence of user actions in the game, configuration values for the set of interactive content items (paragraphs [0066]-[0067], [0069], and [0072]-[0073] game level is tuned in order to bring the difficulty, based on historical data, within the average by modifying game parameters); and causing execution of gameplay at a client device associated with the player model, the gameplay being according to the computed configuration values for the set of interactive content items (Fig. 1, item 130 and paragraph [0038] game play is carried out on a client device with Fig. 4, items 430 and 440 and paragraph [0074] indicating the player is presented to play the modified game).
As per claims 2, 10, and 18, Ntoulas teaches a method, medium, and system wherein forecasting, using the player model, the user action leverages a statistical engine (paragraphs [0052] and [0058]-[0059] a neural network learns from player historical data the model of a player including the use of other player’s historical data to determine a statistical model for averages).
As per claims 3, 11, and 19, Ntoulas teaches a method, medium, and system wherein the statistical engine comprises a utility response curve or at least one artificial neural network (paragraphs [0052] and [0058]-[0059] a neural network learns from player historical data the model of a player including the use of other player’s historical data to determine a statistical model for averages).
As per claims 4, 12, and 20, Ntoulas teaches a method, medium, and system wherein forecasting, using the player model, the user action comprises: presenting, to the player model, set of the content in an order in which the set of interactive content items is presented during gameplay of the game (paragraphs [0057], [0066], [0068], and [0072] game predicts player behavior, based on historical patterns, to certain obstacles (paragraph [0068]) or other features of the game).
As per claims 5 and 13, Ntoulas teaches a method and medium further comprising: optimizing the configuration values based on at least one metric (paragraphs [0066]-[0067], [0069], and [0072]-[0073] game level is tuned in order to bring the difficulty, based on historical data, within the average by modifying game parameters).
As per claims 6 and 14, Ntoulas teaches a method and medium wherein the at least one metric comprises one or more of: a target win rate, a repeat gameplay metric, a gameplay duration, a game engagement metric, and a revenue metric (paragraphs [0053] and [0059] see win rate via score).
As per claims 7 and 15, Ntoulas teaches a method and medium wherein each player of the subset of players represented by the player model corresponds to a data point in a multiple dimensional space (examiner note: see applicant’s disclosure paragraph [0048] wherein the example is word length or vocabulary used), and wherein the player model corresponds to a data point at a centroid of the subset of players in the multiple dimensional space (paragraphs [0057] and [0059] see word usage characteristics).
As per claims 8 and 16, Ntoulas teaches a method and medium wherein the set of interactive content items prompts the sequence of user actions with the game (paragraphs [0057], [0066], [0068], and [0072] game predicts player behavior, based on historical patterns, to certain obstacles (paragraph [0068]) or other features of the game.  Such as paths taken or words used based on tiles which would all be actions prompted by interactive content in the game).
Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive.  Applicant argues that current prior art Ntoulas fails to teach the limitation “forecasting, using the player model, a sequence of user actions of the subset of players during gameplay of the game, the sequence of user actions representing a prediction of user interaction with the set of interactive content items” (emphasis as per applicant) since applicant argues that instead the prior art teaches only a single action or choice of words.  Examiner notes the current limitation is directed to a sequence of user actions being an interaction, see singular, with an interactive content item.  Specifically obstacles within a game level would have a predicted game interaction (paragraph [0068] of Ntoulas) and therefore the system would predict a sequence of user actions by determining likely interactions between a user and the obstacles. Further examiner cites to paragraph [0072] which details example games such as a first person shooter wherein, based on an interactive item (such as movement), a player’s response is determined such as reaction time or patterns of response with the invention focused on “that is based at least in part on the playing style information for the player, modifying one or more of the game parameters, thereby to modify a difficulty of the game level for the player based on the one or more playing style attributes” as indicating a playing style determination for modification of a game can be based on more than one determined style with examiner recognizing that style includes “the playing style attributes include the types of words used, the tiles drops, the tendency to use words with more consonants or vowels, and the like. In other games, such as a first person shooter-type game, the playing style attributes can include the response time, the range of accuracy, the patterns in which players to respond to sudden movements, and the like.” as a series of user actions within a game to interactive items within the game.  For example the first person shooter reaction or for the word game the type of words (see plural) used.  Further paragraph [0068] indicates an example “The adjustment is made based on predicting the likelihood that a player would make a certain type of move when confronted with a current obstacle in the game.” or “Therefore, in response to such an identified pattern, the tuning module 350 predicts the types of words that the specific player would not likely use, containing the letter B, and introduce it into the current game to make the game more challenging for that specific player.” (paragraph [0066]) as showing that the system is determining likely behavior per interaction with an object as it is occurs within a level.  Therefore examiner contends that the feature of determining a sequence based on interactive object interaction would be taught.  Further examiner contends that paragraph [0068] shows that “The prediction is based on the pattern of behavior that the player has exhibited over the course of the game.” a game does not comprise a one time interaction with an object but instead a plurality and therefore a prediction, as indicated per interaction, would comprise a sequence as a user interacts with further objects as the game progresses.  Therefore this feature would be taught.  Further examiner cites to paragraph [0057] “how many tiles the player usually plays until the player meets a given level' s objective, the number of game moves the player usually uses, how easily the player identifies certain types of phrases that are included in a bonus meter, along with other patterns in game play objective” as showing that even arguable the sequence is not taught by the above that the system is determining patterns to apply to a user which does comprise a multitude of moves.  Such as tile selection, which are individual actions, or even the number of moves, or actions, that a user is likely to take during a game.  Therefore examiner contends the above limitation is taught.  Applicant should clarify the sequence of user interaction if they believe this feature would overcome the currently cited prior art.
Since applicant has not amended and the current rejection remains unchanged this action will be final.  See above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         	7/11/2022